DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20190116670 A1; Anderson) in view of Peugh et al. (US 6156980 A; Peugh).
Regarding claim 1, Anderson discloses a high-frequency module comprising: a mounting substrate (Fig. 2, 12;¶33) having a first main surface (top) and a second main surface (bottom) opposed to each other; a first circuit component (Fig. 2, 44 or 48; ¶55) mounted on the first main surface; a second circuit component (Fig. 2, 86;¶45) mounted on the second main surface; … the second main surface side being closer to the second main surface than to the first main surface with respect to the mounting substrate; a long via conductor (Fig. 2, 22 OR 24;¶34)  connected to the first circuit component, passing through the mounting substrate (Fig. 2, 12;¶33), and having a substantially long shape (extending into substrate) when the mounting substrate is viewed in a plan view; and a …block (Fig. 2, 90 or 92;¶45) arranged on the second main surface side …, wherein in the plan view, the first circuit component  (Fig. 2, 44 or 48; ¶55) overlaps (Stacked arrangement) the long via conductor (Fig. 2, 22 or 24; ¶34), and the … block (Fig. 2, 90 or 92;¶45) overlaps (stacked arrangement) the long via conductor.
Regarding the term "long". Long via is interpreted as a via which extends through the entire substrate. The claim does not make clear what is meant by long.
	Anderson is silent on an external connection terminal  arranged on a second main surface side, the block connecting the long via conductor and the external connection terminal, the heat sink block composition.
	Peugh discloses a package having a metal block (Fig. 2,126; column 4 lines 27-37) connecting vias (Fig. 2,124; column 4 lines 27-37) and an external connection terminal. (Fig. 2,132; column 4 lines 27-37) 
	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a thermal block of metal for its ability to conduct heat; to use the external connection terminal for connecting the device to a casing.
Regarding claim 2, Anderson discloses a high-frequency module comprising: a mounting substrate (Fig. 2, 12;¶33) having a first main surface (top) and a second main surface (bottom) opposed to each other; a first circuit component (Fig. 2,  48; ¶55) mounted on the first main surface; a second circuit component (Fig. 2, 90;¶36 PCB) mounted on the second main surface;… , the second main surface side being closer to the second main surface than to the first main surface with respect to the mounting substrate; a plurality of via conductors  (Fig. 2, 24;¶34) connected to the first circuit component and passing through the mounting substrate; and a… block (Fig. 2, 92;¶45) arranged on the second main surface side …, wherein when the mounting substrate is viewed in a plan view, the first circuit component overlaps the plurality of via conductors, and the metal block overlaps the plurality of via conductors.
	Anderson is silent on an external connection terminal  arranged on a second main surface side, and connecting the plurality of via conductors and the external connection terminal, a metal block.
	Peugh discloses a package having a metal block (Fig. 2,126; column 4 lines 27-37) connecting vias (Fig. 2,124; column 4 lines 27-37) and an external connection terminal. (Fig. 2,132; column 4 lines 27-37) 
	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a thermal block of metal for its ability to conduct heat; to use the external connection terminal for connecting the device to a casing .
Regarding claim 3, Anderson in view of Peugh discloses the high-frequency module according to Claim 1, wherein the first circuit component (Fig. 2, 44 or 48; ¶55 Anderson) includes: a third main surface (bottom Anderson) opposed to the first main surface, and a fourth main surface (top Anderson) opposed to the third main surface; and a long bump electrode (Fig. 2, 52; ¶41-42 Anderson) provided on the third main surface and having a substantially long shape in the plan view; and the long bump electrode and the long via conductor (Fig. 2, 22 OR 24;¶34 Anderson) have longitudinal directions coinciding with each other in the plan view, and are connected in a state of at least partially overlapping each other.

Regarding claim 4, Anderson in view of Peugh discloses the high-frequency module according to Claim 3, wherein the … block  (Fig. 2, 90; ¶45 Anderson) has a substantially long shape in the plan view, and the metal block and the long via conductor (Fig. 2, 22; ¶34 Anderson) have longitudinal directions coinciding with each other in the plan view, and are connected in a state of at least partially overlapping each other.
Peugh discloses a package having a metal block (Fig. 2,126; column 4 lines 27-37) connecting vias (Fig. 2,124; column 4 lines 27-37) and an external connection terminal. (Fig. 2,132; column 4 lines 27-37) 
	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a thermal block of metal for its ability to conduct heat; to use the external connection terminal for connecting the device to a casing .
	Regarding claim 5, Anderson in view of Peugh discloses the high-frequency module according to Claim 1, wherein the metal block (Fig. 2, 90; ¶45 Anderson) has a fifth main surface (top) bonded to the second main surface, and a sixth main surface (bottom) bonded to the external connection terminal (Fig. 2,132; column 4 lines 27-37 Peugh), and an area (any area portion of the fifth surface less than a greater portion of the sixth surface) of the fifth main surface is smaller than an area of the sixth main surface.
Peugh discloses a package having a metal block (Fig. 2,126; column 4 lines 27-37) connecting vias (Fig. 2,124; column 4 lines 27-37) and an external connection terminal. (Fig. 2,132; column 4 lines 27-37) 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a thermal block of metal for its ability to conduct heat; to use the external connection terminal for connecting the device to a casing .
Regarding claim 6, Anderson in view of Peugh discloses the high-frequency module according to Claim 1, wherein the metal block (Fig. 2,126; column 4 lines 27-37 Peugh) has a fifth main surface (top) bonded to the second main surface, a sixth main surface (bottom) opposed to the fifth main surface, and a side surface connecting the fifth main surface and the sixth main surface, the high-frequency module further includes, a resin member arranged on the second main surface and in contact with the side surface, and a recess portion is provided on the side surface.
Peugh discloses a package having a metal block (Fig. 2,126; column 4 lines 27-37) connecting vias (Fig. 2,124; column 4 lines 27-37) and an external connection terminal. (Fig. 2,132; column 4 lines 27-37) 
	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a thermal block of metal for its ability to conduct heat; to use the external connection terminal for connecting the device to a casing .
	Regarding claim 10, Anderson in view of Peugh discloses the high-frequency module according to Claim 1, wherein the first circuit component (Fig. 2, 44; ¶55 Anderson) includes, a third main surface (bottom) opposed to the first main surface, and a fourth main surface (top) opposed to the third main surface, and a connection electrode (Fig. 2, 64; ¶30 Anderson) provided on the third main surface, the connection electrode is connected to a plurality of via conductors (Fig. 2, 24; ¶30 Anderson) or a long via conductor provided in the mounting substrate (Fig. 2, 12;¶33 Anderson), and each of an area of the plurality of via conductors or the long via conductor in the plan view and an area of the metal block (Fig. 2,126; column 4 lines 27-37 Peugh) in the plan view is larger than an area of the connection electrode in the plan view.
It is clear from the cross sectional view that an area of the block and an area of the via are larger than the area of the connection electrode if viewed in plan view.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a thermal block of metal for its ability to conduct heat; to use the external connection terminal for connecting the device to a casing.
Regarding claim 16, Anderson in view of Peugh discloses the high-frequency module according to Claim 1, wherein the external connection terminal  (Fig. 2,132; column 4 lines 27-37 Peugh) is a solder ball electrode.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a solder ball for its ability to act as an adhesive, an electric conductor, and a thermal conductor.
Regarding claim 18, Anderson in view of Peugh discloses a communication apparatus comprising: an RF signal processing circuit (Fig. 2, 44; ¶39 Anderson) for processing a high- frequency signal transmitted and received by an antenna (Fig. 2, 84; ¶46 Anderson); and the high-frequency module according to Claim 1, wherein the high-frequency signal is transmitted between the antenna and the RF signal processing circuit.
The die 44 and 48 are configured to receive and transmit signals to and from antenna 84. This requires signal processing circuitry. 
Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have signal processing circuitry within die to effectively perform the functions of receiving and transmitting signals.
Regarding claim 19, Anderson in view of Peugh discloses the high-frequency module according to Claim 2, wherein the metal block (Fig. 2,126; column 4 lines 27-37 Peugh) has a fifth main surface bonded to the second main surface, and a sixth main surface bonded to the external connection terminal (Fig. 2,132; column 4 lines 27-37 Peugh), and an area (any area portion of the fifth surface less than a greater portion of the sixth surface) of the fifth main surface is smaller than an area of the sixth main surface.
At issue is the composition of the block disclosed by Anderson.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a thermal block of metal for its ability to conduct heat; to use the external connection terminal for connecting the device to a casing.
Regarding claim 20, Anderson in view of Peugh discloses the high-frequency module according to Claim 3, wherein the metal block  (Fig. 2,126; column 4 lines 27-37 Peugh) has a fifth main surface bonded to the second main surface, and a sixth main surface bonded to the external connection terminal  (Fig. 2,132; column 4 lines 27-37 Peugh), and an area  (any area portion of the fifth surface less than a greater portion of the sixth surface) of the fifth main surface is smaller than an area of the sixth main surface.
At issue is the composition of the block disclosed by Anderson.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a thermal block of metal for its ability to conduct heat; to use the external connection terminal for connecting the device to a casing.
3.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20190116670 A1; Anderson) in view of Peugh et al. (US 6156980 A; Peugh), and further in view of Thai et al. (US 20190103682 A1; Thai).
Regarding claim 17, Anderson in view of Peugh discloses the high-frequency module according to Claim 1, wherein the first circuit component includes an amplifier for amplifying a high-frequency signal.
Anderson discloses the circuit  (Fig. 2, 44; ¶55 Anderson) may transmit or receive signals but is silent on amplifying the signals. 
Thai discloses a die comprising amplifier for amplifying signals .(Fig. 25, 2102; ¶99)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form the die with an amplifier for delivering signals to corresponding antenna.
3.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20190116670 A1; Anderson) in view of Peugh et al. (US 6156980 A; Peugh), and further in view of Brunschwiler et al. (US 20150237729 A1; Brunschwiler).
Regarding claim 11, Anderson in view of Peugh discloses the high-frequency module according to Claim 1, but is silent on wherein the metal block is bonded to the second main surface using solder.
Brunschwiler discloses a device where an analogous block (Fig. 14, 8; ¶54) is bonded using a solder (Fig. 14, 8 thermal coupling paste is solder; ¶54).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a thermal coupling paste to create a strong bond without diminishing heat transfer to the block.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. ( US 20170179078 A1; Jung) in view of Peugh et al. (US 6156980 A; Peugh).
Regarding claim 12, Jung discloses a high-frequency module comprising: a mounting substrate  (Fig. 22, 5100;¶88) having a first main surface (top) and a second main surface  (bottom) opposed to each other; a first circuit component (Fig. 22,  5200; ¶89) mounted on the first main surface;  a second circuit component (Fig. 22, 5400;¶92)  mounted on the second main surface; an external connection terminal (Fig. 22, 5670;¶96) arranged on a second main surface side, the second main surface side being closer to the second main surface than to the first main surface with respect to the mounting substrate; a via conductor (Fig. 22, 5132;¶34) connected to the first circuit component and passing through the mounting substrate; and a columnar electrode (Fig. 22, 5651;¶95) comprising …, arranged on the second main surface side and connected to the via conductor and the external connection terminal, wherein when the mounting substrate is viewed in a plan view, the first circuit component overlaps the via conductor, and the columnar electrode overlaps the via conductor.
Jung is silent on a columnar electrode comprising Cu.
Pugh discloses forming columnar electrodes formed of Cu. (Fig. 1, 24; Column 4 lines 6-14)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form electrodes from copper for conducting heat in addition to desirable electric connections.
Allowable Subject Matter
Claims 7-9, 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 8 is objected to due to its dependence on claim 7. Claim 15 is rejected due to its dependence on claim 14.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant prior art Anderson et al. (US 20190116670 A1; Anderson) discloses a thermal block on a second side of a mounting substrate but is silent on the limitations claimed in claims 7, 9, and 14.
 Regarding claim 7, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " and the side surface is covered with a same dielectric member as a dielectric member configuring the mounting substrate.”, as recited in Claim 7, with the remaining features.
Regarding claim 9, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " a resin member…and being in contact with the side surface, at least a part of the sixth main surface protrudes from the eighth main surface,”, as recited in Claim 9, with the remaining features.
Regarding claim 14, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: "a resin member…and the side surface is covered with a same dielectric member as a dielectric member configuring the mounting substrate.”, as recited in Claim 14, with the remaining features.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816